Citation Nr: 0838703	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-17 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from November 1964 to October 
1967, to include a tour of duty in the Republic of Vietnam 
from June 1966 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
New Orleans, Louisiana, which denied the above claims.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

A cervical spine disorder was not incurred in, or aggravated 
by, service.


CONCLUSION OF LAW

The criteria to establish service connection for a cervical 
spine disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in June 2003 and September 2003 the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, because service 
connection is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the veteran under the 
holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's available relevant 
service, VA and private medical treatment records have been 
obtained.  The veteran was provided with VA examinations.  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).  

Service connection for arthritis may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1132 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran asserts that he has a chronic cervical spine 
disorder which was first manifested during his period of 
active service while he was engaging in heavy lifting, and 
has continued since then.  

The veteran's enlistment report of medical examination dated 
in May 1964 shows that clinical evaluation of his spine and 
musculoskeletal system was normal.  In the associated report 
of medical history, the veteran indicated that he had never 
had arthritis or rheumatism; or bone, joint or other 
deformity.

A clinical record cover sheet dated in March 1967 shows that 
the veteran sustained a strain of the lumbar dorsal 
musculature while carrying beer and ice.  There was no 
reference to the cervical spine in the medical record.

The veteran's separation report of medical examination dated 
in October 1967  shows that clinical evaluation of his spine 
and musculoskeletal system was normal.  In the associated 
report of medical history, the veteran indicated that he had 
never had arthritis or rheumatism; bone, joint or other 
deformity; or recurrent back pain.

Subsequent to service, a private medical record from D. H. 
B., M.D., dated in July 1997, shows that the veteran was seen 
following an injury sustained to the neck on that same day.  
He reported lifting a wall and carrying it to the back of a 
building with arms overhead when he began having soreness in 
the neck.  The diagnosis was cervical strain.

Private outpatient treatment records from M. A. R., M.D., 
dated from July 2003 to April 2007 show intermittent 
treatment for symptoms associated with a cervical spine 
disorder.  Assessments included cervical myelopathy and mild 
narrowing of cervical spinal canal from C4 through C6 with 
herniated disk at C4-5 and C6-7.  In August 2003, he 
underwent a discectomy at C3-C4 with fusion.

VA outpatient treatment records dated from October 2003 to 
September 2004 show intermittent treatment for symptoms 
associated with a chronic neck disorder.

A VA examination report dated in December 2004 shows a prior 
history of anterior cervical discectomy in August 2004.  The 
veteran provided a recent history of neck pain which occurred 
in 2003.  Recent diagnostic testing was said to have revealed 
an impression of marked narrowing of the cervical spinal 
canal from C4 through C6 with herniated disc at C4-C5 and C6-
C7.  The diagnosis was status post anterior cervical 
discectomy.

Having considered the competent medical evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
cervical spine disorder, as it is not shown that it is 
etiologically related to his period of active service.

While the veteran's service medical records show that in 
March 1967 he sustained a lumbar dorsal strain while carrying 
beer and ice, there was no reference to the cervical spine.  
The veteran's October 1967 separation report of medical 
examination showed that his spine and musculoskeletal system 
were normal at separation.  This examination report is highly 
probative as to the veteran's condition at the time of his 
release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  This report is entirely negative 
for any cervical spine disability and weighs heavily against 
the claim.

Thereafter, there is no competent medical evidence of record 
of a cervical spine disorder until the July 1997 private 
medical record from Dr. B. which showed a diagnosis of a 
cervical strain while carrying a wall on that same day.  This 
is more than 30 years following separation from service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no competent medical evidence of a cervical spine 
disorder during the veteran's period of active service, and 
no nexus between the current cervical spine disorder and the 
veteran's period of active service.  In the absence of 
competent medical evidence linking a current cervical spine 
disability to service, service connection must be denied.   
See Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet. App. 
at 346.

The Board recognizes the veteran's contention that he has a 
current cervical spine disorder that is related to his period 
of active service.  However, his statements are without 
significant probative value in regard to the issue at hand, 
as he has not been shown to possess the medical training or 
expertise needed to render a competent opinion as to 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Thus, the veteran's personal belief that he has 
a current cervical spine disorder that is related to service 
cannot serve to prove that he has a current disability, which 
had its onset during active service or is related to any in-
service disease or injury.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection.  The evidence does not show that the veteran has 
a current cervical spine disorder that was incurred in or 
aggravated by service.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for a cervical spine disorder is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c) (2008).

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

VA outpatient treatment records and Vet Center reports dated 
from April 2003 to August 2004 show that the veteran has been 
diagnosed with PTSD.  While the April 2003 VA mental health 
clinical records contain a DSM-IV diagnosis of PTSD 
attibutable to the veteran's wartime experiences, the veteran 
has not yet undergone a comprehensive VA psychiatric 
examination.  

The veteran has contends that his claimed PTSD is manifested 
as a result of his experiences during his tour of duty in the 
Republic of Vietnam.  In the time since the April 2003 PTSD 
diagnosis and the September 2003 PTSD questionnaire completed 
by the veteran, he has elaborated on the details of claimed 
stressors.  He described seeing dead bodies and grave 
injuries of service members being treated at a field hospital 
in Saigon when he had gone for treatment for a foot 
condition.  The Board notes that the service treatment 
records (STRs) indicate he did obtain treatment for a foot 
ailment in service, but it was unclear at what facility and 
whether combat casualties were treated there.  

The veteran also described that he was traumatized upon 
learning that his cousin, with whom he had enlisted, had been 
declared missing in action, and then had died in June 1967 
after hitting a claymore mine.  The Board notes that in the 
Informal Hearing Presentation, the veteran's accredited 
representative provided details of how this stressor can be 
verified.  Specifically, it was noted that the online Vietnam 
Memorial Wall listings contained the name of the individual 
claimed to be the veteran's cousin, and a brief description 
of the individuals death. 

The veteran also described that during his first night in the 
Theater of Operations near Bien Woa, Vietnam, a nearby 
ammunitions depot had been hit by enemy fire.  The Informal 
Hearing Presentation specified the following search dates of 
June, July, and August 1966.  Finally, the veteran described, 
in general terms, that he had been exposed to enemy fire 
during his tour of duty.

The record reflects that the veteran served in Vietnam from 
June 1966 to October 1967, and that during that period, he 
had been assigned to the 368th Transport Company with a 
military occupational specialty of hatch foreman.  It was 
also indicated that he had served in Vietnam during the 
Vietnam Counter Offensive Phase II.  These facts, in 
conjunction with the newly submitted details related to the 
veteran's claimed stressors, as described above - which were 
not submitted along with the veteran's September 2003 PTSD 
questionnaire - warrant further investigation.  As such, the 
Board finds that an additional effort should be undertaken in 
order to obtain the veteran's unit records for possible 
verification of any of his stressors.  See Daye v. Nicholson, 
20 Vet. App. 512 (2006).

Therefore, in light of the updated claimed stressors 
described by the veteran, coupled with the diagnosis of PTSD 
which is already of record, on remand ,the U. S. Army and 
Joint Services Records Research Center (JSRRC) should be 
provided with the additional evidence and requested to 
provide any available information which might corroborate the 
veteran's alleged in-service stressors. 

Accordingly, the case is REMANDED for the following action:

1.  If the RO/AMC deems it necessary, the 
veteran may be requested to provide any 
additional information needed to clarify 
his claimed stressors, including dates, 
locations, names of other persons 
involved, units involved etc., relating to 
his claimed service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  Specifically, the veteran 
should be advised that he may provide 
buddy statements or other corroborating 
evidence that may support his claimed 
service stressors.  In addition, the 
veteran may be asked, if deemed necessary, 
to provide statement from relatives that 
the individual who is claimed to have died 
in service in 1967 is his cousin.  He 
should be afforded an opportunity to 
submit and/or identify any alternate 
available sources that may provide 
credible support regarding his claimed 
stressors.

2.  The RO/AMC shall, thereafter, prepare 
an appropriate request to the JSRRC to 
attempt to corroborate the veteran's 
claimed stressors.  If unable to 
corroborate any of the veteran's 
stressors, the veteran should be informed 
of the results of the requests for 
information about the stressors.

3.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to any 
stressors in service, and if so, the 
nature of the stressors.

4.  If it is determined that the veteran 
was exposed to stressors in service, the 
RO/AMC may arrange for the veteran to be 
afforded a VA psychiatric examination to 
assess whether the veteran currently 
suffers from PTSD, and if so, whether such 
PTSD is related to the corroborated 
stressors.  

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


